Citation Nr: 1826690	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for prostate cancer due to radiation.

3. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), depression, anxiety disorder, and post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative joint disease (DJD)/degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Missouri.  Jurisdiction over this case was subsequently transferred to the RO in St. Louis, Missouri.

Concerning the Veteran's claim of entitlement to service connection for depression, the Board notes that the record reflects various diagnostic impressions, including a MDD, depression, anxiety, and PTSD.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed to ensure a complete record prior to adjudicating this case.


Records

The record reflects that the Veteran receives ongoing VA treatment at the St. Louis VA Medical Center.  See a February 12, 2018 Report of General Information.  Aside from a November 2015 MRI report (that references a July 2, 2013 examination), the most recent VA treatment records that have been associated with the claims file are dated in July 2011.  On remand, any outstanding and relevant VA treatment records since July 29, 2011 should be obtained and associated with the file on remand.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Left Ear Hearing Loss

With respect to the left ear hearing loss disability claim, the May 2013 VA audiometric results did not indicate a left ear hearing loss disability for VA purposes (though a positive opinion was provided with respect to direct service connection). See 38 C.F.R. § 3.385 (2017) (defining when impaired hearing is considered a disability for VA purposes).   Since his last VA examination in May 2013, the Veteran reported that he felt that both of his ears were affected by his in-service acoustic trauma.  In a November 2014 statement, the Veteran described circumstances where he finds it harder to hear.  He has been awarded service connection for his right ear hearing loss and the record is not clear as to whether he now has a current left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. §  3.385 (2017).  On remand, the Veteran should be afforded a VA audiological examination to assess this matter.  

Acquired Psychiatric Disorder

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In the present case, the Veteran reported that he was suffering from depression on his discharge physical and has continued to have depression ever since he was discharged from the military, although the condition worsened after he was diagnosed with prostate cancer.  

In support of his claim, on his July 1979 separation report of medical history, the Veteran indicated that he experienced depression or excessive worry.  Current VA treatment records include such diagnoses as MDD, depression, anxiety, and PTSD.  

Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disorder, including depression is triggered.

Prostate Cancer

On review of the record, it does not appear that the AOJ ordered appropriate development to consider whether or not the Veteran's current prostate cancer was related directly to his service.  Here, the Veteran has a current diagnosis of prostate cancer status post prostatectomy and elevated prostate-specific antigens (PSAs) and service treatment records document treatment on multiple occasions for various genitourinary issues.  More specifically, service treatment records include an August 1975 entrance report of medical examination that showed that the Veteran had a hernia scar on the right side, with no reoccurrence.  On accompanying report of medical history, he reported that he underwent hernia repair at ages 15 and 17 and previously underwent a circumcision.  A June 1976 record noted that the Veteran had complained of painful inguinal lymph nodes for two weeks.  His nodes were palpable along left and right groin with tenderness.  He had complaints of frequent urination.  In April 1978, he was assessed with possible hernia.  The examiner noted that he had been hospitalized for stomach pain below his sternum prior to his entry into service; however, no diagnosis was made.  In November 1976, he was seen for complaints of continual purulent urethral discharge.  He was diagnosed with nonspecific urethritis.  In February 1977, he had a provisional diagnosis of inability to void.  The impression was anuria.  He was seen again a few days later and a consult included an assessment of urinary retention of an unknown etiology.  In January 1978, the Veteran was seen for urethral discharge and was diagnosed with gonococcal urethritis (gonorrhea).  In June 1978, he was treated for venereal warts.   On his July 1979 separation report of medical history, the Veteran indicated that he had VD-syphilis, gonorrhea, etc.; tumor, growth, cyst, or cancer; stomach, liver, intestinal trouble; and rupture/hernia  He indicated that he underwent hernia removal, cystectomy, and mastectomy.  On accompanying report of medical examination, a clinical evaluation of his G-U system was normal and there was a scar on his nipple.  The Board believes a VA examination is necessary to determine whether or not the Veteran's current prostate disorder, including prostate cancer had its onset in or is otherwise related any in-service treatment.  McLendon, 20 Vet. App. at 83.  

Lumbar Spine Disability

VA treatment records include findings from a November 2015 MRI report, in which the provider specifically noted that the Veteran's condition was "[p]robably worse than prior exam of July 2, 2013."  As the evidence suggests a potential worsening in severity of the Veteran's lumbar spine disability since his last VA back (thoracolumbar spine) conditions disability benefits questionnaire in May 2013, the Board believes an updated VA examination is necessary before a decision can be made on the merits.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, since the Veteran was last examined by VA, the Court recently held that the final sentence of 38 C.F.R. 38 U .S.C. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing. Id.  Furthermore, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  Therefore, on remand, the examiner must address the requirements found in Correia and Sharp. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VAMC in St. Louis, or any other VA facility, dated since July 29, 2011, including any examination, MRI reports, or other testing dated on July 2, 2013.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran an appropriate VA examination to determine whether he has a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).

3.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted. 




The examiner is asked to provide the following:

(A) Please identify (by diagnosis) each psychiatric disorder found to be present during the appeal period from May 11, 2011.  The examiner is to consider that VA treatment records include such diagnoses as MDD, depression, anxiety, and PTSD.

(B) The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

(C) For each psychiatric disorder found other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its clinical onset during active service or is otherwise related to service.

The examiner must address the July 1979 separation report of medical history, in which the Veteran indicated that he experienced depression or excessive worry.  Additionally, the examiner must consider the Veteran's statements regarding the continuity of symptoms since service.

(D) If not directly related to service, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or higher) that any diagnosed psychiatric disorder was caused or aggravated by his service-connected disabilities.  The examiner is asked if his opinion would change if the Veteran's prostate cancer becomes a service-connected condition (the issue is currently on appeal).

A supporting rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's prostate disorder.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted. 

The examiner is asked to provide the following:

(A) Please identify (by diagnosis) each prostate disorder found to be present during the appeal period from May 11, 2011.  The examiner is to consider that VA treatment records include such diagnoses as prostate cancer status post prostatectomy and elevated PSAs.

(B) For each prostate disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the prostate disorder had its clinical onset during active service, or is otherwise related to service.

The examiner must address the service treatment records, described in further detail above, that document multiple treatment for genitourinary issues including painful inguinal lymph nodes and tender nodes in the groin area; continual purulent urethral discharge (nonspecific urethritis) inability to void (anuria); urinary retention of unknown etiology; gonococcal urethritis (gonorrhea); and venereal warts.  Additionally, on his July 1979 separation report of medical history, the Veteran indicated that he had VD-syphilis, gonorrhea, etc.; tumor, growth, cyst, or cancer; stomach, liver, intestinal trouble; and rupture/hernia  He indicated that he underwent hernia removal, cystectomy, and mastectomy.  On accompanying report of medical examination, a clinical evaluation of his G-U system was normal and there was a scar on his nipple.  

A supporting rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for a VA examination with an appropriate professional to determine the extent and severity of his service-connected thoracolumbar spine disability.  

(A) All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion; 

(B) The examination must include testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present; 

(C) The examiner must estimate any functional loss in terms of additional degrees of limited motion of the thoracolumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

(D) The examiner must report whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year;

(E) The examiner should also identify all neurologic manifestations of the Veteran's service-connected thoracolumbar spine disablity, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction.  For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  

The rationale for all opinions offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




